DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...a plurality of first-type devices that receives or emits energy; a plurality of second-type devices that receives or emits energy, whose type is a different from a type of the first-type devices; and a base body on which the plurality of first-type devices and the plurality of second-type devices are mounted, when a reception direction or an emission direction of each of the plurality of first-type devices is combined with each other for each of the plurality of first type devices, each of the plurality of first-type devices receiving the energy from an area of a full solid angle or emitting the energy toward the area of the full solid angle, when a reception direction or an emission direction of each of the plurality of second-type devices is combined with each other for each of the plurality of second-type devices, each of the plurality of second-type devices receiving the energy from the area of the full solid angle or emitting the energy toward the area of the full solid angle, and the plurality of first-type devices and the plurality of second-type devices being arranged on the base body so as to satisfy both of two constraint conditions below: Constraint condition 1: A device closest to each of the plurality of first-type devices in an orientation space is at least one of the second-type devices; and Constraint condition 2: A device closest to each of the plurality of second-type devices in the orientation space is at least one of the first-type devices.” And Independent claim 2 recites the uniquely distinct features for: “...at least three first-type devices that receive or emit energy; at least two second-type devices that receive or emit energy, whose type is a different from a type of the first- type devices and which are less in number than the first- type devices; and a base body on which the first-type devices and the second-type devices are mounted, when all the energy received by each of the first- type devices are combined, the first-type devices receiving the energy from an area of a full solid angle, or when all the energy emitted from each of the first-type devices are combined, the first-type devices emitting the energy toward the area of the full solid angle, and when all the energy received by each of the second- type devices are combined, the second-type devices receiving the energy from the area of the full solid angle, or when all the energy emitted from each of the second-type devices are combined, the second-type devices emitting the energy toward the area of the full solid angle.” The closest prior art in KNUSEL (US 2020/0160737 A1) teaches a plurality of devices 1 of this kind as well as a controller 15, which is assigned to these devices 1. The controller 15 has wireless access to all data memories 10 of all devices 1 assigned thereto, as well as to the measurement data 16 identified by these devices 1, if they comprise sensors 23, 24, 26, 27 and/or transmitter-receiver systems 25. In addition, the controller 15 has access to a database 31, which comprises the ID numbers 11 of all devices 1 assigned thereto, as well as additional data 16 relating to these ID numbers 11. When the electronic units 9 of the devices 1 comprise transmitter-receiver systems 25 for recognizing and identifying nearby other devices 1, which are magnetically fastened thereto, energy as well as information can then be transported and returned again via respective nearby transmitter-receiver systems 25 via a plurality of devices 1. Finally, this gathered amount of information, which originates from a plurality of devices 1 attached to one another in different stages, is transmitted to the controller 15 in a collected manner. Only a first one of the devices 1 has to have a supply by an energy storage 29 for this purpose. The other devices 1, up to a maximum of 8 devices in total, are sufficiently supplied by the transmitter-receiver systems 25, so that the information can be collected, HOLZ (WO 2014/200589 A2) teaches a light source that includes two mutually perpendicular linear arrangements 1100, 1102 of discrete light-emitting devices 1104, which may be positioned on a planar or curved surface. In some embodiments, the rows correspond to the equator and meridian, respectively, of a semispherical surface 1106, as shown in FIG. 11B. FIG. 11C illustrates another embodiment, in which discrete light-emitting devices 1104 are distributed uniformly over a semispherical surface 1106 (or as smaller or larger surface portion of a sphere). In FIG. 11D, the light-emitting devices 1120 are mounted on the faces of a regular polyhedron 1110. (Dashed lines indicate edges or light emitters that are hiding from view.) The light sources shown in FIGS. 11C and 11D are three-dimensional generalizations of the light sources depicted in FIGS. 4A, 5 A and 6A. FIGS. HE and 11F illustrate sources 1104 comprising two or more lighting elements 1104a disposed on surface 1112 along with photo-detectors 1103. Surface 1112 can be flat, curved, or a combination of multiple surface portions. In one embodiment photo-detectors 1103 receive reflectance of emissions of energy emitted by sources 1104 co-located on surface 1112 as described in further detail with reference to FIGS. 4A-1, 4A-2, and 13A. In an alternative embodiment, more than one "scanner" unit comprising surface 1112, sources 1104, and photo-detectors 1103 can be implemented together such that photo-detectors 1103 of a first surface 1112 receive reflectance of emissions from sources 1104 of a second surface 1112 and vice versa. In FIG. HE, source 1104 includes a plurality of photo-emitting elements which can be individually activated to emit electromagnetic energy in various directions sequentially, randomly or according to a pattern. Thus, the "firing order" indicated by numerals assigned to photo- emitting elements 1104a are illustrative of one exemplary firing order used in some embodiments. FIGS. 11G - 11H illustrate different arrangements of sensors and emitters configured on a single surface 1112. FIGS. I ll— 11 J illustrate sensor- and-emitter pair configurations on a single surface 1112. FIGS. 1 IK - 1 IN illustrate a variety of other configurations of sensors and emitters on a single surface 1112. Of course, moving lights sources as described, e.g., with respect to FIGS. 10A-10G can similarly be generalized to three- dimensional structures. For instance, a light-emitting device may be mounted on a sphere with two rotational degrees of freedom, or combined with a lens that can rotate about two mutually perpendicular axes lying in the plane of the lens (i.e., perpendicular to its optical axis) and intersecting at its center, Leabman et al. (US 10,263,432 B1) teaches an architecture 300 for wireless power transmission using pocket-forming, according to an exemplary embodiment. “Pocket-forming” may refer to generating two or more power transmission waves 342 that converge at a location in three-dimensional space, resulting in constructive interference patterns at that location. A transmitter 302 may transmit and/or broadcast controlled power transmission waves 342 (e.g., microwaves, radio waves, ultrasound waves) that may converge in three-dimensional space. These power transmission waves 342 may be controlled through phase and/or relative amplitude adjustments to form constructive interference patterns (pocket-forming) in locations where a pocket of energy is intended. It should be understood also that the transmitter can use the same principles to create destructive interference in a location thereby creating a transmission null—a location where transmitted power transmission waves cancel each other out substantially and no significant energy can be collected by a receiver. In typical use cases the aiming of a power transmission signal at the location of the receiver is the objective; and in other cases it may be desirable to specifically avoid power transmission to a particular location; and in other cases it may be desirable to aim power transmission signal at a location while specifically avoiding transmission to a second location at the same time. The transmitter takes the use case into account when calibrating antennas for power transmission. A receiver 320 may then utilize power transmission waves 342 emitted by the transmitter 302 to establish a pocket of energy, for charging or powering an electronic device 313, thus effectively providing wireless power transmission. Pockets of energy may refer to areas or regions of space where energy or power may accumulate in the form of constructive interference patterns of power transmission waves 342. In other situations there can be multiple transmitters 302 and/or multiple receivers 320 for powering various electronic equipment for example smartphones, tablets, music players, toys and others at the same time. In other embodiments, adaptive pocket-forming may be used to regulate power on electronic devices, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4/6/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484